 Exhibit 10.2 

DOMINION RESOURCES, INC.

EXECUTIVE STOCK PURCHASE TOOL KIT

 

 

 

 

 

Effective September 1, 2001

Amended and Restated December 16, 2005



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

Page

1.

Purpose

1

2

Eligibility

1

3.

Participation

1

4.

Bonuses under the Programs

1

5.

Bonus Exchange Program

1

6.

Dominion Direct Program

2

7.

Effective Date of the Tool Kit

2

8.

Termination, Modification, Change

2

9.

Administration of the Tool Kit

2

10.

Notice

2

11.

Definitions

3





--------------------------------------------------------------------------------



DOMINION RESOURCES, INC.

EXECUTIVE STOCK PURCHASE TOOL KIT

 

 1.  Purpose.  The purpose of this Dominion Resources, Inc. Executive Stock
     Purchase Tool Kit (the "Tool Kit") is to encourage and facilitate ownership
     of Dominion Resources, Inc. (the "Company") common stock by the executives
     of the Company and certain of its subsidiaries. The Tool Kit is established
     in conjunction with the Dominion Resources, Inc. 2005 Incentive
     Compensation Plan. The Tool Kit contains programs that the employee can use
     to build his or her ownership in Company Stock.
 2.  Eligibility.  An employee of the Company or a Subsidiary is eligible to
     participate who:
      a. is subject to the Company's Stock Ownership Guidelines, and
      b. is not in compliance with their Guideline Level for any reason approved
         by the Administrator, including (i) being newly hired or promoted into
         an officer position; (ii) having a higher Guideline Level due to a
         promotion, to an increase in salary, or (iii) a change in Guideline
         Level due to stock price fluctuations.

     Once a Participant has reached the Guideline Level, generally the
     Participant must cease participation in any of the Programs. An employee's
     participation in the Tool Kit shall not obligate the Company or a
     Subsidiary to pay any particular salary or to continue the employment of a
     Participant. Additional qualifications may apply for each Program.

 3.  Participation.  To become a Participant, an eligible employee must satisfy
     the requirements to participate in the Program (or Programs) of his or her
     choice. The agreements and other documents required under the Tool Kit
     shall be in such form and shall be submitted at such times and to such
     individuals as specified by the Administrator. No eligible employee is
     required to participate in the Tool Kit. The Participant shall complete,
     sign and submit all agreements and other documents as may be required by
     the Administrator relating to the desired Program.
 4.  Bonuses under the Programs.  Each of the Programs provides for a bonus to
     be awarded to the Participant, subject to certain limitations. All of the
     bonuses under the Programs cease when the Participant has reached the
     Guideline Level.
 5.  Bonus Exchange Program.  Participants may acquire Company Stock through the
     Bonus Exchange Program as described in this Section 5.
      a. Under the provisions of the Incentive Compensation Plan, a Participant
         may elect to receive a percentage (up to 100%) of an annual cash
         incentive plan award as Goal-Based Stock. The elected percentage will
         be paid in a combination of Goal-Based Stock and cash. The cash portion
         will equal the Applicable Taxes on the
     
          
     
         1
     
         
     
         --------------------------------------------------------------------------------
     
         
     
         elected percentage and any partial share with the remainder in
         Goal-Based Stock.
     
      b. When a Participant makes an election under Section 5(a), an additional
         payment will be made to the Participant equal to 25% (twenty five
         percent) of the amount of the annual incentive plan award elected under
         Section 5(a). The additional payment will be made in a combination of
         Goal-Based Stock and cash in the same relationship as stated in Section
         5(a).

 6.  Dominion Direct Program.  Participants may acquire Company Stock through
     the Dominion Direct Program as described in this Section 6.
      a. Under the procedures of Dominion Direct®, a Participant may elect to
         make periodic monthly or quarterly purchases of Company Stock. The
         Participant shall complete any forms required to participate in
         Dominion Direct® and any additional forms provided for purposes of
         participation in the Dominion Direct Program.
      b. When Company Stock is purchased under Dominion Direct®, the Company or
         a Subsidiary shall pay the Participant a cash bonus equal to 25%
         (twenty five percent) of the total amount invested in Dominion Direct®
         under this Program. By receiving the bonus, the Participant agrees to
         invest the net cash proceeds from the bonus (after taxes) to purchase
         further shares of Company Stock under Dominion Direct® at the next
         purchase opportunity. Any Dominion Direct® purchase of Company Stock
         with a value equal to the net cash proceeds from the bonus will not be
         eligible for an additional bonus under this Section 6(b).

 7.  Effective Date of the Tool Kit.  This Amended and Restated Tool Kit shall
     be effective on December 15, 2005.
 8.  Termination, Modification, Change.  If not sooner terminated or extended by
     the Committee or the Board, this Tool Kit shall terminate at the close of
     business on August 31, 2011. The Committee or the Board may terminate the
     Tool Kit or may amend the Tool Kit in such respects as it shall deem
     advisable. A termination or amendment of the Tool Kit shall not, without
     the consent of the Participant, adversely affect the Participant's rights
     under existing participation in a Program.
 9.  Administration of the Tool Kit.  The Administrator shall administer the
     Tool Kit subject to the oversight of the Committee. The Administrator shall
     have the authority to interpret the Tool Kit and its interpretations shall
     be binding on all parties. The Committee may establish and revise from time
     to time rules and regulations for the Tool Kit. The Committee may delegate
     any of its duties and responsibilities under the Tool Kit to the
     Administrator. The laws of the Commonwealth of Virginia shall govern the
     terms of this Tool Kit.
 10. Notice.  All notices and other communications required or permitted to be
     given under this Tool Kit shall be in writing and shall be deemed to have
     been duly given if delivered personally or mailed first class, postage
     prepaid, as follows (a) if to the Company - at its

      

     2

     

     --------------------------------------------------------------------------------

     

     principal business address to the attention of the Chief Financial Officer;
     (b) if to any Participant - at the last address of the Participant known to
     the sender at the time the notice or other communication is sent.

 11. Definitions.  As used in the Tool Kit, the following terms shall have the
     meanings indicated:
      a. "Administrator" means the individual or committee authorized by the
         Committee to administer the Tool Kit. Unless the Committee determines
         otherwise, the Administrator shall be the Director-Executive
         Compensation.
      b. "Applicable Taxes" means the projected assumed federal, state and local
         income taxes and Medicare taxes payable by a Participant due to the
         receipt of compensation income under a Program.
      c. "Board" means the Board of Directors of Dominion Resources, Inc.
      d. "Committee" means the Organization, Compensation and Nominating
         Committee of the Board.
      e. "Company" means Dominion Resources, Inc.
      f. "Company Stock" means common stock of the Company. In the event of a
         change in capital structure of the Company, the shares resulting from
         such a change shall be deemed to be Company Stock within the meaning of
         the Tool Kit.
      g. "Goal-Based Stock" means Goal-Based Stock as defined in and issued
         pursuant to the terms of the Incentive Compensation Plan.
      h. "Guideline Level" means the lower of (i) the set number of shares or
         (ii) the multiple of salary of the Company's stock ownership guideline
         for executives as established from time to time.
      i. "Incentive Compensation Plan" means the Dominion Resources, Inc. 2005
         Incentive Compensation Plan or any successor plan.
      j. "Participant" means any eligible employee who acquires Company Stock
         under the Tool Kit.
      k. "Program" means one of the following programs:
          i.  "Bonus Exchange Program" described in Section 5; and
          ii. "Dominion Direct Program" described in Section 6. 
     
          
     
         3
     
         
     
         --------------------------------------------------------------------------------
     
         
     
      l. "Subsidiary" means another corporation in which the Company owns stock
         possessing at least 50 percent of the combined voting power of all
         classes of stock or which is in a chain of corporations with the
         Company in which stock possessing at least 50% of the combined voting
         power of all classes of stock is owned by one or more other
         corporations in the chain.

 

4